FILED
                            NOT FOR PUBLICATION                             SEP 15 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10008

               Plaintiff - Appellee,             D.C. No. 4:13-cr-01105-CKJ-
                                                 LAB-1
  v.

JOSE LUGO, AKA Jose Ignacio-Zamaron              MEMORANDUM*
Lugo,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                           Submitted September 11, 2014**
                              San Francisco, California

Before: BEA, IKUTA, and HURWITZ, Circuit Judges.

       Defendant Jose Lugo appeals the district court’s imposition of a 16-level

sentencing enhancement. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lugo’s prior conviction for violating Cal. Penal Code § 261.5(d), which

prohibits unlawful sexual intercourse with a minor under 16, is categorically a

crime of violence within the meaning of U.S.S.G. § 2L1.2(b)(1)(A)(ii). See United

States v. Gomez-Mendez, 486 F.3d 599, 603 (9th Cir. 2007) (concluding that the

generic crime of statutory rape encompasses “the full range of conduct proscribed

by Cal. Penal Code § 261.5(d)”). Our decisions defining the term “sexual abuse of

a minor” do not alter the elements of generic statutory rape. See United States v.

Zamorano-Ponce, 699 F.3d 1117, 1120 (9th Cir. 2012).

      AFFIRMED.




                                          2